DETAILED ACTION
	This is in response to the amendment filed on April 7th 2022.

Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.  Applicant states that Zhang only teaches spatial positioning and thus does not teach the amendment regarding “non-spatial” physical attribute (pg. 8).  This is not persuasive.  Zhang is replete with explicit references to “non-spatial” attributes (see abstract and paragraphs 12-19).  Therefore Zhang teaches the amendment, see detailed rejection below for more information.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US 2020/0217666 A1.

Regarding claim 1, Zhang discloses:
determining a spatial distribution of devices in a three dimensional physical environment (determine sensor location in 3D environment – abstract and paragraph 12, plurality of sensors – paragraph 61);
determining a polling frequency for each of the devices (sensors acquire data at different rates, determine device frequency – paragraphs 69 and 72);
receiving data generated by one of the devices (receive sensor readings – abstract, paragraph 12), and the data comprises data about a non-spatial physical attribute of the three dimensional physical environment (sensor readings correspond to “non-spatial attribute” – see paragraph 13; map may comprise “non-spatial” attribute values – paragraph 267);
evaluating the data (process data using computing system – paragraphs 67, 70 and Fig. 1); and
assigning a trust score to the data (assign confidence level –paragraphs 164-167 and 282).

Regarding claim 2, Zhang discloses the one or more devices comprises a sensor that is operable to sense and report on, the non-spatial physical attribute of the three dimensional environment (sensors record environment – abstract, paragraphs 12, 61 and 262), and the non-spatial physical attribute comprises one of: temperature; pressure; humidity; light; odor; or sound (map includes temperature, audio – paragraph 267).

Regarding claim 3, Zhang discloses determining a distance between each device and a particular point or area in the three dimensional environment (determine sensor location – abstract, paragraph 12; mapping the environment includes determining distances – see paragraphs 111, 279 and 287-288).



Regarding claim 10, Zhang discloses polling the devices at the polling frequency (receive data at the polling frequency – paragraphs 69, 72; also see paragraphs 193-197).

Regarding claim 11, it is a non-transitory storage medium that corresponds to the method of claim 1, therefore it is rejected for the same reasons.

Regarding claims 12-13 and 20, they are also non-transitory medium claims that correspond to the method of claims 2-3 and 10 respectively; therefore they are also rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen et al. US 2018/0283913 A1.

Regarding claim 4, Zhang discloses the data is placed in an ensemble table (sensor data is stored in a multi-dimensional database – paragraph 168).
Zhang does not explicitly disclose the polling frequency is determined in part by applying a Fourier transform to a portion of the ensemble table but this is taught by Chen as capturing sensor data and using Fourier Transform tables (paragraphs 51 and 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the Fourier transform taught by Chen for the purpose of calibration.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result (e.g. Chen teaches Fourier is a well-known calibration formula – see paragraph 9).

Regarding claim 5, Zhang discloses the ensemble table includes, for one or more devices, a set of readings taken by that device for each of a plurality of different times (data includes time-based data – paragraph 168, so that it can be time-aligned – paragraph 136).

Regarding claims 14-15, they correspond to claims 4-5 and so they are rejected for the same reasons given above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lansey et al. US 2020/0003652 A1.

Regarding claims 6 and 16, Zhang discloses determining an optimal device count based on the polling frequency (perform optimization – paragraph 67, based on the frequency of the devices – paragraphs 89-96).
Zhang does not explicitly disclose and based on a distance array that includes information about the spatial distribution of the devices but this is taught by Lansey as optimizing the spatial distribution of sensors as well as temporally (see paragraphs 73-74 which teach optimal solution considering polling times and spatial location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the optimization technique taught by Lansey.  Lansey teaches that solving the optimization problem for a set of sensors provides a spatially optimally distributed system which provides higher detection probabilities (paragraph 82).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claims 7 and 17, Zhang discloses assignment of a trust score comprises applying one or more measures to the data … and applying the trust score to the data (paragraphs 164-167).
Zhang does not explicitly disclose generating a value for the trust score between 0 and 1.  But this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Zhang teaches a “level” of confidence such as “low” or “high” (see paragraph 164) as well as a confidence “metric” (paragraph 166).  One of ordinary skill in the art would have easily recognized that these terms could correspond to numerical values such as 0 for low and 1 for high.  

Regarding claims 8 and 18, Zhang discloses the measures comprise any one or more of: a 3 sigma check; a polling frequency check; and a device count check (Zhang discloses at least a polling frequency check by teaching that confidence is based on density of points – paragraph 167, which is a function of polling frequency; Zhang also discloses a device count check by determining whether devices are degraded/non-functional – see paragraph 66).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Takagi et al. US 2021/0258258 A1.

Regarding claims 9 and 19, Zhang does not explicitly disclose issuing a notification … if the polling frequency is determined to be excessive (claim 9); or if the polling frequency is determined to fall below an optimum frequency (claim 19).  But this is taught by Takagi (paragraphs 50-51 and 97, 102) as a determining optimal polling frequency and sending instructions (i.e. a notification) when the frequency needs to be changed (e.g. because it’s overloading the server which is an example of “excessive”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the polling frequency optimization taught by Takagi.  Takagi teaches this reduces data volume and improves network congestion (paragraphs 8 and 51).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975